Citation Nr: 0814683	
Decision Date: 05/02/08    Archive Date: 05/12/08

DOCKET NO.  01-02 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an effective date prior to February 29, 1996, 
for the assignment of a 100 percent disability rating for 
post-traumatic stress disorder (PTSD), based on clear and 
unmistakable error. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran had active service from December 1965 to December 
1967.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2000 rating decision by the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Nashville, Tennessee.

This matter was previously before the Board in July 2003 and 
July 2004, wherein it had been remanded for additional 
development.  In September 2005, the Board issued a decision 
which denied the veteran's claim for an effective date prior 
to February 29, 1996, for the assignment of a 100 percent 
disability rating for PTSD.  The Board also determined that 
there was no clear and unmistakable error (CUE) in a March 
1998 rating decision in which the RO had assigned the 
effective date in dispute.  The veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  

In a Memorandum Decision dated in November 2007, the Court 
vacated the September 2005 Board decision and remanded the 
matter to the Board with instructions to dismiss the 
veteran's CUE motion without prejudice.  The Court found that 
the veteran had failed to describe with specificity the 
alleged errors of law or fact in the decision in controversy.  
By order dated in December 2007, the Court entered Judgment, 
and the case was thereafter returned to the Board.


FINDING OF FACT

The veteran has not alleged an error of fact or law in the 
March 1998 RO decision that compels the conclusion, to which 
reasonable minds could not differ, that the results would 
have been manifestly different. 



CONCLUSION OF LAW

The veteran has failed to raise a valid claim of clear and 
unmistakable error in the March 1998 RO decision.  38 C.F.R. 
§ 3.105(a) (2007); Simmons v. Principi, 17 Vet. App. 104 
(2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.

With respect to the veteran's assertion of CUE, the Board 
finds that the provisions of VCAA and its implementing 
regulations do not apply.  In this regard, the Board notes 
that the Court has held that the provisions of VCAA do not 
apply to a claim based on a previous decision having been the 
result of CUE.  Livesay v. Principi, 15 Vet. App. 165 (2001) 
(en banc).  The Court found that an attempt to obtain 
benefits based on an allegation of CUE "is fundamentally 
different from any other kind of action in the VA 
adjudicative process."  Id., at 178.

As such, an allegation of CUE does not represent a "claim," 
but a collateral attack on a final decision.  The provisions 
of VCAA, and its implementing regulations, are not, 
therefore, applicable to the adjudication of the issue of CUE 
in a prior final decision. 

In March 1989, the RO received, in pertinent part, the 
veteran's initial claim for service connection for a nervous 
disorder.  By rating action dated in July 1989, the RO 
granted service connection for PTSD, and assigned a 10 
percent disability rating.  In April 1996, the RO received a 
claim for an increased disability rating for PTSD.  By rating 
action dated in April 1997, the RO granted an increased 
disability rating of 30 percent, effective as of May 1, 1996. 

In October 1997 the veteran submitted a Veteran's Application 
for Increased Compensation Based on Unemployability (VA Form 
21-8940), asserting that he was not employable as a result of 
his PTSD.  By rating action dated in March 1998, the RO 
awarded a 100 percent disability rating for the PTSD, 
effective May 1, 1996.

By rating action in September 2000, the RO denied the 
veteran's request for an earlier effective date for the award 
of a 100 percent disability rating for PTSD.

The statutory guidelines for the determination of an 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, 
the effective date of an evaluation and award of compensation 
based on an original claim, a claim reopened after a final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 C.F.R. § 3.400 (2007).  However, in cases 
involving a claim for an increased disability rating, the 
effective date may be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if the claim is received within one year from such 
date, otherwise, the date of receipt of the claim.  See 38 
U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); see also 
Quarles v. Derwinski, 3 Vet. App. 129, 134-135 (1992).  When 
considering the appropriate effective date for an increased 
disability rating, VA must consider the evidence of 
disability during the period one year prior to the 
application.  See Hazan v. Gober, 10 Vet. App. 511 (1997).

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by VA.  38 C.F.R. § 
3.1(r) (2007).  "Claim" is defined broadly to include a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  See 38 C.F.R. § 3.1(p); Brannon v. 
West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 
Vet. App. 196, 199 (1992).  Any communication indicating 
intent to apply for a benefit under the laws administered by 
the VA may be considered an informal claim provided it 
identifies, but not necessarily with specificity, the benefit 
sought.  See 38 C.F.R. § 3.155(a) (2007).

Under 38 C.F.R. § 3.157(b)(1), once a formal claim for 
compensation has been allowed or a formal claim for 
compensation disallowed for the reason that the service-
connected disability was not compensable in degree, receipt 
of outpatient, hospital examination, or admission to a VA or 
uniformed services hospital will be accepted as receipt of an 
informal claim for an increased evaluation based on the date 
of the outpatient treatment, hospital examination, or 
admission to a VA or uniformed services hospital. 

An unappealed decision of the RO becomes final and binding 
and is not subject to revision on the same factual basis in 
the absence of CUE.  Previous determinations which are final 
and binding will be accepted as correct in the absence of 
CUE. Where evidence establishes such error, the prior 
decision will be reversed or amended.  38 U.S.C.A. §§ 5109A, 
7105, 7111 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.105, 
20.1400 (2007).

In order for there to be a valid claim of CUE, there must 
have been an error in the prior adjudication of the claim.  
Either the correct facts, as they were known at the time, 
were not before the adjudicator or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied.  The claimant, in short, must assert more than a 
disagreement as to how the facts were weighed or evaluated.  
Russell v. Principi, 3 Vet. App. 310, 313 (1992) (en banc). 

Errors that would not have changed the outcome are harmless, 
and by definition, such errors do not give rise to the need 
for revising the previous decision.  The words "clear and 
unmistakable error" were found to be self-defining.  They 
are errors that are undebatable, so that it can be said that 
reasonable minds could only conclude that the original 
decision was fatally flawed at the time it was made.  A 
determination that there was CUE must be based on the record, 
and the law that existed at the time of the prior RO or Board 
decision.  Russell, 3 Vet. App. at 313-314; see also Bustos 
v. West, 179 F.3d 1378 (Fed. Cir. 1999).

In determining whether there is CUE, the doctrine of 
resolving reasonable doubt in favor of the veteran is not for 
application, inasmuch as error, if it exists, is undebatable, 
or there was no error within the meaning of 38 C.F.R. § 
3.105(a). Russell, 3 Vet. App. at 314; see also Yates v. 
West, 213 F.3d 1372 (2000).

The Board wishes to emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  It is an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts, and 
not merely misinterpretation of facts.  See Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  CUE requires that 
error, otherwise prejudicial, must appear undebatably. Akins 
v. Derwinski, 1 Vet. App. 228, 231 (1991).  "It must always 
be remembered that clear and unmistakable error is a very 
specific and rare kind of 'error'."  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).

In Russell, Fugo and other decisions, the Court has 
emphasized that merely to aver that there was CUE in a rating 
decision is not sufficient to raise the issue.  The Court has 
further held that simply to claim CUE on the basis that 
previous adjudications had improperly weighed the evidence 
can never rise to the stringent definition of CUE.

The determination regarding CUE must be made based on the 
record and the law that existed at the time the decision was 
made.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell 
at 314.  Evidence that was not of record at the time of the 
decision cannot be used to determine if CUE occurred.  See 
Porter v. Brown, 5 Vet. App. 233 (1993).  Any claim of CUE 
must be pled with specificity.  Andre v. West, 14 Vet. App. 
7, 10 (2000) (per curium), aff'd sub nom., Andre v. Principi, 
301 F.3d 1354 (Fed. Cir. 2002).  

In Sabonis v. Brown, 6 Vet. App. 426, 430, the Court held 
that in a case where the law is dispositive of the claim, it 
should be denied because of lack of legal entitlement under 
the law.  However, in Simmons, 17 Vet. App. at 115, the Court 
held that where the basis for the Board's decision denying a 
claim of CUE in a rating decision is the veteran's failure to 
plead CUE with the specificity required by Fugo, 6 Vet. App. 
40, the remedy is dismissal without prejudice, and not 
denial.  

In its November 2007 Memorandum Decision, the Court found 
that the veteran had failed to describe with specificity the 
alleged errors of law or fact in the decision in controversy.  
By order dated in December 2007, the Court entered Judgment, 
directing the Board to dismiss the veteran's CUE motion 
without prejudice.  Inasmuch as Fugo held that a claim 
alleging improper weighing and evaluating of the evidence in 
a previous adjudication does not meet the restrictive 
definition of CUE, and in light of the Court's Judgment 
entered in December 2007, the Board will dismiss the 
veteran's claim without prejudice to amend the claim and 
refile in the future.


ORDER

The veteran's claim for an effective date prior to February 
29, 1996, for the assignment of a 100 percent disability 
rating for PTSD, by alleging CUE in a March 1998 RO decision, 
is dismissed without prejudice.



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


